DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Arguments
Applicant's arguments filed on December 7, 2022 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Phuyal  et al., US 11438760 B2, hereinafter “Phuyal.”
Consider claim 5. Phuyal discloses:
	a  method (See Abstract: Disclosed is a method for supporting the handover of a drone in a wireless communication system) comprising: 
receiving, at an aerial user equipment device from a network, information indicating a first number of cells (See column 25 lines 49-50: Additionally, the drone may receive information related to the at least one middle eNB -hence a first number of cells from a central controller. See column 30 lines 44-49: A method for supporting a handover of a drone in a wireless communication system, the method being performed by the drone and comprising: measuring signal quality of a plurality of eNBs using a reference signal (RS) transmitted by each of the plurality of eNBs); 
determining, at the aerial user apparatus, whether a radio quality of each of cells satisfies a predetermined condition (See fig.11 and column 30 lines 54-57: comparing a threshold value with a difference value between a first signal quality value measured for each candidate eNB in the candidate set and a second signal quality value measured for a serving eNB); and
transmitting, to the network, information indicating a state of the aerial user equipment device in response to  determining that a second number of cells each of whose radio quality satisfies the predetermined condition is larger than or equal to the first number of cells (See column 20 lines 60-67 through column 21 lines 1-7: the drone-coupled UE may transmit the assistance information to request a handover protocol transition in response to a determination that the drone-coupled UE has transitioned between the flying state and the non-flying state (e.g., the drone-coupled UE may start seeing a lot more strong neighbor base stations and determine that the drone-coupled UE is likely in-flight, such that the flying state handover protocol is now preferred, which triggers the request to be sent). Accordingly, the status of the drone-coupled UE as being flying or grounded at block 1200A may be inferred from a message from the drone-coupled UE that requests a particular handover protocol, which may occur as described above with respect to block 1005A of FIG. 10A or block 1000B of FIG. 10B in one example).
Independent claim 6 claims the aerial user equipment for performing the method of claim 5; therefore, similar rejection rationale applies.
Independent claim 7 claims a processor for controlling the aerial user equipment of claim 6 that performs the method of claim 5; therefore, similar rejection rationale applies.
Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., communication terminal device applicable to aerial vehicle and mobile communication.
US 20220286866 A1	US 11381988 B2		US 10880146 B2
US 10764917 B2		US 10756447 B2		US 10715373 B2
US 10679510 B2		US 20190337637 A1	US 10234872 B2
US 10225867 B2		US 10127449 B2		US 20180220450 A1
US 20180069606 A1	US 9783286 B1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
December 13, 2022